Citation Nr: 0821964	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a foot disability to 
include pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & D.C.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for flat feet.  

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a hearing on May 19, 2008.  Subsequent to the May 
19, 2008 hearing, the veteran submitted evidence and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c).

At the May 2008 hearing, the veteran indicated that his 
plantar fasciitis was related to service.  He also presented 
testimony addressing his flat feet.  Given the veteran's 
appellate assertions, the issue on appeal has been rephrased 
on the title page of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a current medical examination and 
medical opinion is needed in order to fairly adjudicate the 
merits of the veteran's claim.  A medical opinion is needed 
to determine if the veteran has a current diagnosis of pes 
planus and if so, if the pes planus was aggravated during 
service.  A medical opinion is also needed to determine 
whether the veteran's plantar fasciitis is service related. 

The veteran asserts that his flat feet are attributed to 
service.  The veteran's entrance examination in June 1972 
noted that the veteran had pes planus.  In September 1972, 
pain in the veteran's left Achilles heel was noted.  May 1974 
treatment records show that the veteran complained of his 
flat feet hurting.  June 1974 treatment records show that the 
veteran complained of pain in his heels and the examiner 
noted that the veteran's arch supports had fallen apart.  The 
examiner also noted pain on the inner plantar.  The July 1974 
separation examination found that the veteran's feet were 
normal but the veteran indicated that he either currently has 
or had foot trouble at the time of the examination.  

The veteran was given a physical for his job in September 
1974.  His records indicate that his feet were normal but 
that he wore arch support and had foot trouble.  A diagnosis 
of plantar fasciitis is noted in the veteran's current 
medical records but pes planus is not noted.  The examiner 
noted pain in the veteran's heels and a past diagnosis of 
heel spurs.  He also added that arch supports and a change in 
footwear was helpful to the veteran.

In disability compensation (service connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon 
are met.  Thus, the Board finds that a remand for an 
examination and medical opinion is necessary to decide the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA podiatry 
examination in order to determine the 
etiology of his current foot disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.  Specifically, 
the examiner is asked to identify the 
veteran's current foot 
disability/disabilities.  If no disability 
is present, the examiner should so state.  
If plantar fasciitis is present, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's plantar fasciitis is related 
to the veteran's active service.  If pes 
planus is present, the examiner is asked 
to determine whether the veteran's pes 
planus was aggravated by service.  That 
is, was there an increase in severity of 
the veteran's pes planus during service, 
and if so, was it beyond the natural 
progression of the disability 
(representing a permanent worsening of the 
disability)?  A complete rationale must be 
provided for any opinion offered.  If the 
examiner concludes that an opinion cannot 
be offered without engaging in speculation 
then she/he should indicate this.

2.  Then readjudicate the claim and, 
thereafter, if the claim on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


